Case 3:21-cv-00004-DJH Document 1-1 Filed 01/04/21 Page 1 of 21 PagelD #: 6

 

AOC-E-105 Sum Code: Cl
Rev. 9-14 Case #: 20-Cl-007140
Court’ CIRCUIT

County: JEFFERSON Circuit

Commonwealth of Kentucky
Court of Justice  Courts.ky.gov

CR 4.02: Cr Official Form 1 CIVIL SUMMONS | |

 

 

 

 

Plantiff, LEWIS, CONNIE VS. LEADEC CORP., Defendant

TO: CORPORATION SERVICE COMPANY
421 WEST MAIN STREET
FRANKFORT, KY 40601

Memo: Related party is LEADEC CORP.

The Commonwealth of Kentucky to Defendant:
LEADEC CORP.

You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the. relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons. :

aL 6 lb

Jefferson Circuit Clerk
Date: 12/11/2020

 

 

Proof of Service

This Summons was:

[-] Served by delivering a true copy and the Complaint (or other initiating document)

To:

 

L] Not Served because:

 

Date: , 20

 

 

Served By

 

. Title

 

Summons ID: 300938520737883@00000962722
CIRCUIT: 20-Cl-007140 Certified Mail
LEWIS, CONNIE VS. LEADEC CORP.

MOIRA Page 1 of 1

 

eFiled

Package:000002 of 000020

Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)

 

Package : 000002 of 000020
Case 3:21-cv-00004-DJH Document 1-1 Filed 01/04/21 Page 2 of 21 PagelD #: 7

Filed 20-CI-007140 1291/2020 David L. Nicholson. Jefferson Circuit Clerk
CIVIL ACTION NO. _ JEFFERSON CIRCUIT COURT
DIVISION
JUDGE: -------------
CONNIE LEWIS ; PLAINTIFF
5610 REVERE DR.
LOUISVILLE, KY 40218
V.
COMPLAINT
Electronically Filed

LEADEC CORP. , DEFENDANT
9395 KENWOOD ROAD, SUITE 200
CINCINNATI, OH 45242 ,
SERVE: CORPORATION SERVICE COMPANY

421 WEST MAIN STREET

FRANKFORT, KY 40601

I. | INTRODUCTION
‘ Comes the Plaintiff, CONNIE LEWIS (hereinafter (“LEWIS”, or “Plaintiff’), and for
Plaintiff's Complaint against the Defendant LEADEC CORP. (hereinafter “LEADEC CORP.”)
states as follows:
II. PARTIES, JURISDICTION AND VENUE

l. Plaintiff LEWIS ts a Kentucky resident living in Kentucky.

2. ' Defendant LEADEC CORP. is a Kentucky corporation doing business in Kentucky.

3. Venue is proper in Jefferson Circuit Court pursuant to Kentucky Revised Statutes (“KRS”),
Chapter 452, because the events that give rise to the causes of action in this case occurred in
Jefferson County, Kentucky. A case and controversy exists between the parties to this action and
the amount in controversy exceeds the jurisdictional minimum of this Circuit Court. Defendant’s

principal office is in Jefferson County, Kentucky. The Defendant is a resident of the state of

Filed 20-CI-f07140 12/11/2020 David L. Nicholson. Jefferson Circuit Clerk

Package:000003 of 000020

Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)

Package : 000003 of 000020
Case 3:21-cv-00004-DJH Document 1-1 Filed 01/04/21 Page 3 of 21 PagelD #: 8

Filed 20-CI07140 12/11/2020 David L. Nicho Iso n, Jefferson Circuit Clerk

Kentucky and therefore no. diversity jurisdiction exists. Commonly known as the “Forum
Defendant Rule”, 28 U:S.C. Sec. 1441(b) rare the removal -from state to federal court- of
otherwise removable cases if the action was commenced in the state ‘at of state in which the
defendant is a citizen.

[ll CLAIMS AND CAUSES OF ACTION

 

4. LEWIS (“LEWIS”) is a former employee of the Defendant. Plaintiff is 40 years old.

Plaintiff worked for the Defendant from May 2016 until October 2018. Plaintiff earned $15.28

per Bur while employed by the Defendant.

3 While working for LEADEC CORP. LEWIS was sexually harassed by a supervisor who
‘ followed Plaintiff into the restroom, refused to leave and then watched Plaintiff as she excited

her stall and zipped up her pants.

6. | Plaintiff s complained to the manager (Jamie Golden) in accordance with LEADEC

CORP. policies. |

7. ° Inresponse to LEWIS’s complaints, LEADEC CORP. retaliated against LEWIS by

terminating her employment. , :

IV. CLAIMS AND CAUSES OF ACTION
A. SEXUAL HARASSMENT

8. Plaintiff re-alleges all allegations contained in Paragraphs 1 through 7 above as if fully
set forth herein. |

9. | The Defendant’s actions in sexually harassing LEWIS terminating LEWIS’S employment
in retaliation for Plaintiff's complaints constitute an actionable wrongful termination in violation
_ of KRS 344.

B. UNLAWFUL RETALIATION

 

Filed 20-CI007140 12/11/2020 David L. Nicholso n, Jefferson Circuit Clerk -

Package:000004 of 000020

Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)

Package : 000004 of 000020
Case 3:21-cv-00004-DJH Document 1-1 Filed 01/04/21 Page 4 of 21 PagelD #: 9

Filed 20-CT-007140 12/11/2020 David L. Nicholson, Jefferson Circuit Clerk

12. LEWIS re-alleges all ailesations contained in Paragraphs | through 11 above as if fully set
forth herein. |
13. The Defendant’s actions in discharging LEWIS constitute unlawful retaliatory discharge
under the Kentucky Civil Rights Act, Chapter 344.280 et: seq. | |
Vv. PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully prays that Plaintiff be awarded the following relief
and all other relief to which Plaintiff is entitled:

A. Trial by jury;

B. Judgment against the Defendant on all claims asserted herein;

C: Compensatory damages including but not limited to past and future lost wages and

past and future lost benefits;

D. Compensatory damages including but not limited to emotional distress, mental

anguish, humiliation and embarrassment;

E.~ _ Punitive damages to punish and deter similar future unlawful conduct;
F. An award of statutory attorney fees, costs and expenses; and
G. Statutory interest on all damages awards, verdicts or judgments.

/s/ Kurt A. Scharfenberger

 

Kurt A. Scharfenberger

9000 Wessex Place

Suite 204

Louisville, Kentucky 40222
(502) 561-0777 (phone)

(502) 236-0888 (fax)
Kurt@Scharfenberger-law.com

 

Attorney for the Plaintiff

Filed 20-CT-C07140 LLU 2n20 David L. Nicholson. Jefferson Circuit Clerk

Package:000005 of 000020

Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)

Package : 000005 of 000020
Case 3:21-cv-00004-DJH Document 1-1 Filed 01/04/21 Page 5 of 21 PagelD #: 10

 

Filed 20-CIO07140 12/11/2020 David L. Nicholson. Jefferson Circuit Clerk
CIVIL ACTION NO. _. JEFFERSON CIRCUIT COURT
DIVISION
JUDGE
CONNIE LEWIS PLAINTIFF
Vv.
LEADEC CORP. : os - DEFENDANT

PLAINTIFF'S FIRST SET OF INTERROGATORIES
AND REQUEST FOR PRODUCTION OF DOCUMENTS
PROPOUNDED TO DEFENDANT
(Electronically Filed)
Sesser sede seeded ses se
Pursuant to Kentucky Rules 33 and 34 of the Kenasley Rules of Civil Procedure, the
_ Plaintiff, through counsel, propounds ets First Set of Interrogatories and Request for Production
of Hoennients to the Defendant. The Interrogatories are to be answered in writing, under oath,
within forty-five (45) days of the date of service hereof. Defendant is requested to produce for
inspection and/or copying all documents responsive to the Request for Production to Kurt A.
Scharfenberger, 9000 Wessex Place, Suite 204, Louisville, Ky 40222, within furiysive (45) days
_of service hereof.
These Interrogatories aiid Request for Production of Documents are deemed continuing

in nature, regititi amended or supplemental answers in conformity with Rule 26.05 of the

‘Kentucky Rules of Civil Procedure. The instructions and definitions to be utilized in complying

with these Interrogatories and Request are as follows:

Filed 20-CI-007140 12/11/2020 David L. Nicholson. Jefferson Circuit Clerk

Package:000006 of 000020

Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)

Package : 000006 of 000020
Case 3:21-cv-00004-DJH Document 1-1 Filed 01/04/21 Page 6 of 21 PagelD #: 11

Filed 20-CT-007140 12/11/2020 David L. Nicholson, Jefferson Circuit Clerk

DEFINITIONS AND. INSTRUCTIONS

1. “You” or “your” shall mean and refer to the Defendant to which these
Interrogatories and Request are directed, and its attorneys, investigators, agents, consultants,
experts, representatives or any other person acting on the Defendant’s behalf or at its request. -

Z: If you make an objection to any portion of Plaintiffs Interrogatories and Request,
state the specific objection as it relates to each particular portion of the Interrogatory or Request
to which you are objecting. For the purpose of avoiding confusion and to identify the specific
discovery disputes raised by your responses do not “string cite” boilerplate objections. (e.g.
oppressive, burdensome or harassing etc.)

3. If you object to any time frame for which a specific Interrogatory or Request
seeks information, indicate the time frame for you which are providing a response.

4. Tf you make “General Objections” to:all of Plaintiff's First Set of Interrogatories
sei Request for Production of Documents provide your legal basis under the Kentucky Rules of
Civil Rules of Civil Procedure for such objections.

5. - Ifaresponse to Plaintiff's Interrogatories or Request has both an objection and a |
sworn answer (€.g. without waiving said obj ection...”) please indicate your legal basis under
the Kentucky Rules of Civil Procedure for this type.of “hybrid” objection/response.

6. If in any of your responses to Plaintiff's i feceeetorise or Request you intend to
claim that you are: “unaware” of what a certain term means, and or do not “know” what a
certain term means, and or claim a term is “unknown” to you; contact counsel for the Plaintiff,
by and through your counsel, prior to the date your responses are due and request clarification as
to the meaning of the term or terms causing your confusion. If you make a timely request, the

Plaintiff will grant you additional time to respond to the Interro gatories and or Requests which

2
Filed 30-CI-007140 12/11/2020 David L. Nicholson. Jefferson Circuit Clerk

Package:000007 of 000020

Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)

Package : 000007 of 000020
Case 3:21-cv-00004-DJH Document 1-1 Filed 01/04/21 Page 7 of 21 PagelD #: 12

Filed 20-CI-007140 12/11/2020 David L. Nicholson. Jefferson Circuit Clerk

contain the confusing term(s). This instruction is an attempt to resolve potential discovery
disputes, without Court intervention, as required by the local Civil Rules. -

7: The term "document" or "documents" shall be used in its broadest sense and shall
mean: originals, drafts, and all non-identical copies and reproductions of: records: papers;
correspondence; written communications (including internal and external communications);
reports, directives; pane print-outs or tapes; summaries, records, notes, or memoranda of |

- telephone conversations; summaries, records, notes, motions reports, memoranda or minutes of
personal conversations, interviews, conferences or meetings; executed agreements and all other
forms of cndeatantine: memoranda; instructions; projections; tabulations: notes; notebooks;
diaries; telephone logs; calendars; travel and expense records; worksheets; receipts; vouchers;
books of account (including ledgers, sub-ledgers, journals, sub-journals, vouchers, mints
invoices and billings and all other financial records); bank records and statements; canceled
checks and all vena or retained copies, and all debit memos or other written bank
communication; manuals; books; pamphlets; brochures: circulars; telegrams: cablegrams; tape
recordings; transcripts; newspaper or magazine clippings; all non-identical drafts of each
document listed above; and other items on which information has been recorded or stored.
Different versions of the same document with or without handwritten notation found in the
original shall be considered different documents.

8. The term "communication" as used herein shall mean and include any
transmission or exchange of information between two or more persons, whether orally or in
writing, and including without limitation any conversation or discussion by means of letter,

telephone, note, E-mail, text message, instant message, web E-mail, voice mail, post it note,

3
Filed 20-CL-O007140 L2ALL 2020 David L. Nicholson. Jefferson Circuit Clerk

Package:000008 of 000020

Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)

Package : 000008 of 000020
Case 3:21-cv-00004-DJH Document 1-1 Filed 01/04/21 Page 8 of 21 PagelD #: 13

Filed 20-CT-G07140 12/11/2020 David L. Nicholson, Jefferson Circuit Clerk

memorandum, telegraph, fax, telecopy, cable, pdf attachment, or any other electronic or other
medium.

9. ’ The term "person" as used herein inc tides individuals, firms, corporations,
partnerships, sabre ventures, associations, governmental entities, other entities, or groups of
ersons, and each division, department, and other unit thereof, unless the context clearly
indicates reference only to a specific individual.

10. | The terms "and" and "or" as used herein shall be construed either conjunctively or
disyunctively as required by the context to bring within the scope of these Interrogatories and |
Request for Production of Documents any information which might be deemed outside their
ETS by any other construction.

11. The word "date" as used herein shall mean the exact day, month and year, if
ascertainable, or if not ascertainable, the best approximation.

27 04.

12. The terms “referred to,” "relate to" or "relating to" a given subject matter means
constitutes, contains, embodies, corauroniees reflects, identifies, states, deals with, comments
on, responds to, describes, analyzes, or having as a subject matter, directly or indirectly,
expressly or impliedly, the subject matter of the specific request.

13. Unless otherwise stated, these Interrogatories and Request for Production refer to
the period of time from November 2011 to the present.

14. The term “Plaintiff” as used herein shall refer to the Plaintiff in this cause of
action

15. The term “Defendant” as used herein shall refer to the Defendant in this cause of

é

action.

4
Filed 11-CI-0 7146 12/11/2020 David L. Nicholson, Jefferson Circuit Clerk

I

Package:000009 of 000020

Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)

Package : 000009 of 000020 °
Case 3:21-cv-00004-DJH Document 1-1 Filed 01/04/21 Page 9 of 21 PagelD #: 14

Filed 20-CU-007140 12/11/2020 David L. Nicholson, Jefferson Circuit Clerk

16.  Asused herein, a request to "identify" a natural person shall be deemed a request
for that’ verso so current home address and telephone number, and the name, address and
telephone number of that person’s eanent employer or iisiness. if known, and whether the
individual is a present or former employee of the Defendant, his or her precise job or position,
titles held, the dite of employment, and the reason for termination of employment if the
individual is a former employee. -

17. As used herein, a request to "identify" an entity, such as a corporation, partnership
or association, means to state the name of the entity, its business address, teleplione number, and
name of its chief executive officer and the agent for service of process. .

"18. The term "identify" when used in reference to a — shall mean a statement
of the date thereof, the author and, if different, the signer or signers, their addresses, its present or
last-known location or custodian and all the means of identifying it. If any such doncaster was,
but is no longer, in your possession or subject to your control, state the present whereabouts of
the document, if known.

19. With respect to each Interrogatory relating to oral communications, it is intended

and seatieatéd that the answer to each such interrogatory set forth whether the oral
ee was by telephone or face is face, and set forth further the names, addresses,
telephone numbers, and business positions or occupations of the persons involved in said
communications; the names, addresses and telephone numbers of any other person present
during such communications: the date on which such communivation took place; and the time
and place of said communication. For any oral communications withheld from identification as

attorney-work product, or the subject of attorney-client privilege, describe such oral.

2 § cS
Filed 20-CL007140 12/11/2020 David L. Nicholson, Jefferson Circuit Clerk

Package:000010 of 000020

Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)

Package : 000010 of 000020
Case 3:21-cv-00004-DJH Document1-1 Filed 01/04/21 Page 10 of 21 PagelD #: 15

Filed 20-CT-007140 12/11/2020 David L. Nicholson, Jefferson Circuit Clerk

communication by date, parties involve and a brief description of the contents of the
asmmninataation, |

20. ti lieu of identifying particular documents or communications, such documents or
communications may be organized, clearly labeled, and then attached to the Answer to iHiose
Interrogatories requesting identification of those documents or communications.

\ 21. "Describe in detail" shall mean to give a complete and full description concerning
the matter about which inquiry is Ta including the full name, address and telephone number
of the persons. involved, if appropriate, along with dates, times, places; amounts and other
particulars which make the response to the Raauedt fair and meaningful.

22. Answers to these tilemewauneies shall be responsive to the date on whigh the
Answers to the Interrogatories are filed or served. These Interrogatories are continuing in nature
and the Defendant is required to provide such additional ‘atrraNson as the Defendant, its
attomiey(s), or anyone acting on behalf of the Defendant or in concert with the Defendant may °
have or may ébiain between the time the answers were served and the time of trial. .

25. When an Interrogatory requires you to "state the basis of" or "describe in detail"
the nature of a particular claim, belief, contention, or allegation, state in your answer the identity
and nature of each and every communication, fact, authority, source, document, or event which
was the basis, in whole or in part, of, or which you think supports, such dlnimn, belief, contention
or allegation, and identify each person with knowledge of any communication. |

24. | Wherever appropriate in these Interrogatories and Request, the singular form of a

word shall be interpreted as plural.

6.
Filed 20-CI-007140 12/11/2020 David L. Nicholson, Jefferson Circuit Clerk

Package:000017 of 000020

Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)

Package’: 000011 of 000020
Case 3:21-cv-00004-DJH Document1-1 Filed 01/04/21 Page 11 of 21 PagelD #: 16

Filed 20-CT-007140

12/11/2020 David L. Nicholso n, Jefferson Circuit Clerk

25. . "And" as well as "or" shall be construed either disjunctively or conjunctively as.

necessary to bring within the scope of these Interrogatories any information which might

otherwise be construed to be outside their scope.

26. | The word "date" as used herein shall mean the exact day, month and year, if

ascertainable, or if not ascertainable, the best approximation.

27. If your response to any Interrogatory or to the Request for Production of

Documents herein is other than an unqualified response, state for such Interrogatory or Request

the following:

(a)

(b)

(c)

All facts that the Defendant contends supports in any manner its refusal to
respond, or Defendant’s qualified admission;

The identity of all documents that support in any manner Defendant’s

‘refusal to respond, or qualification of Defendant’s response or admission;

and

The name and address of all persons, including consultants, purported to

have any knowledge of factual data upon which the Defendant bases its

refusal to respond or Defendant’s qualification of response or admission. _

28. If any document is withheld under a claim of privilege, furnish a detailed

privilege log which identifies each document for which the privilege is claimed, including the

following information:

(a)
(b)
(c)
(d)
(e)

(f)
‘(g)

Filed 20-CL-07140

The date of the document;
The sender(s);
The recipient(s);

The persons(s) to whom copies were furnished along with their job title(s)
or position(s);

The subject matter of the document; -
The basis on which the privilege is claimed; and
The paragraph of these Interrogatories and Request For Production Of

Documents to which said document responds.

7

12/11 72020 David L. Nicholson, Jefferson Circuit Clerk

Package:000012 of 000020

Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)

Package : 000012 of 000020
Case 3:21-cv-00004-DJH Document 1-1 Filed 01/04/21 Page 12 of 21 PagelD #: 17

Filed 20-C1T-007140 1271122 020 David L. Nicholson, Jefferson Circuit Clerk

29. Inthe event any document referred to in the Request for Production of Documents
‘is not in Defendant's possession, custody or control, specify what disposition was made of it and
identify the person who has possession, custody or control of the document.

30. In the event that any document referred to in the Request For piSdaaen of
Documents has been destroyed, specify the date of such destruction, the manner of such
destruction, the reason for such destruction, the person authorizing such destruction, and the
custodian of the document at the time of its destruction.

31. When produced, the documents must be organized and labeled in accordance with
the number of the request to which they are responsive.

INTERROGATORIES
INTERROGATORY NO. 1:

State the complete name, business and residence address and telephone number(s) of the
‘person(s) answering these Interrogatories and all persons assisting in the preparation of the
answers to these Interrogatories.. For each person designated, please identify the Interrogatory(s)
_that person answered or provided assistance in answering.

ANSWER:

INTERROGATORY NO. 2:
Identify the date the Defendant hired the Plaintiff.

AN SWER:

INTERROGATORY NO. 3:
Identify the date the Defendant terminated the Plaintiff.

ANSWER:

| | 8 |
Filed 20-CI-G07140 12/11/2020 David L. Nicholson, Jefferson Circuit Clerk

Package:000013 of 000020

Presiding Judge: HON. CHARLES t., CUNNINGHAM (630297)

Package : 000013 of 000020
Case 3:21-cv-00004-DJH Document1-1 Filed 01/04/21 Page 13 of 21 PagelD #: 18

Filed 20-CI-G07140 T2112 020 David L. Nicholson. Jefferson Circuit Clerk

INTERROGATORY NO. 4:
Identify Plaintiff's compensation on an annualized basis.

ANSWER:

INTERROGATORY NO. 5:
Identify the benefits available to Plaintiff at the time of Plaintiff's termination.
ANSWER:

INTERROGATORY NO. 6:

Identify the date the Defendant decided to terminate the Plaintiff's employment.

ANSWER:

INTERROGATORY NO. 7:

Identify the individual that replaced the Plaintiff at the Defendant’s facility.

ANSWER:

INTERROGATORY NO. 8:

 

Identify the cost of the benefits the Defendant provided to the Plaintiff on an annualized
basis.

- ANSWER:

INTERROGATORY NO. 9:

 

Identify the reason(s) Defendant terminated the Plaintiffs employment.

9

Filed 20-CT-007140 12/11/2020 David L. Nicholson, Jefferson Circuit Clerk

Package:000014 of 000020

Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)

Package : 000014 of 000020
Case 3:21-cv-00004-DJH Document1-1 Filed 01/04/21 Page 14 of 21 PagelD #: 19

Filed 20-CT-007140 L2/11/2020 David L. Nicholson. Jeffersan Circuit Clerk
ANSWER:
INTERROGATORY NO. 10:

 

Identify the Plaintiff's direct supervisor.

ANSWER:

INTERROGATORY NO. 11:

Identify the General Manager for the facility where Plaintiff was employed.
_ANSWER:
INTERROGATORY NO. 12:
Identify five of Plaintiff's co-workers.

ANSWER:

INTERROGATORY NO. 13:
Identify the number of employees Defendant employs at Defendant’s Kentucky facilities.

ANSWER:

INTERROGATORY NO. 14:
Identify the Defendant’s anti-discrimination and anti-harassment policies.

ANSWER:

INTERROGATORY NO. 15:

 

10
Filed 20-CT-007140 12/11/2020 David L. Nicholson, Jefferson Circuit Clerk

Package:000015 of 000020

Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)

Package : 000015 of 000020
Case 3:21-cv-00004-DJH Document 1-1 Filed 01/04/21 Page 15 of 21 PagelD #: 20

Filed 20-C1-007140 12/1) 2020 David L. Nicholson, Jefferson Circuit Clerk

' Provide the factual basis for each affirmative defense asserted or that will be asserted in
Defendant’s Answer to Plaintiff's Complaint. If the Defendant is currently unaware of any
factual basis for any particular affirmative defense, enumerate the specific affirmative defenses

~ for which the Defendant presently has no factual basis to assert.

ANSWER:

INTERROGATORY NO. 16:

Identify the methodology by which the Defendant conducts employee “corrective
_ action.” Identify any policies that the Defendant has for conducting a “corrective action” with an
employee. |

_ ANSWER

INTERROGATORY NO. 17

Identify the communication company(s) that provides E-mail service for the Defendant in
JEFFERSON County, Kentucky. If the Defendant provides its own Eoncil service, state whether
or not the Defendant deems itself a communications maids as defined by the Federal Stored

Communication Act, 18 U.S.C. § 2701.

ANSWER:

INTERROGATORY NO. 18 |

 

Have any other incidents occurred in the same or similar manner as the incidents which

are the subject of this litigation? -If so, state the names of the persons involved in the incidents, .

1]
Filed . 20-CI-607140 12/11/2020 David L. Nicholson. Jefferson Circuit Clerk

Package:000016 of 000020

Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)

Package : 000016 of 000020 _
Case 3:21-cv-00004-DJH Document1-1 Filed 01/04/21 Page 16 of 21 PagelD #: 21

Filed 20-CI-007140 12/1/2020 David L. Nicholson, Jefferson Circuit Clerk

the dates of the incidents, last known address(s) of the individuals, provide their phone numbers
and indicate whether litigation resulted therefrom, and if so, the name, place and docket number

of any lawsuit.
ANSWER:

INTERROGATORY NO 1g.

Indicate whether or not the Defendant, is the entity which employed the Plaintiff
Indicate whether or not the Plaintiff has sued the proper entity; if you contend Plaintiff has not
sued the proper entity, indicate the identity and title of the organization that should be sued.
ANSWER: | |

STATEMENT OF DOCUMENTS TO BE PRODUCED
REQUEST FOR PRODUCTION NO. 4: :

Provide all documents or writings that are identified, described, relate to and/or were
referred to es you in preparing your Answers to Plaintiff's First Set of Interrogatories
accompanying this Request. |
REQUEST FOR PRODUCTION NO. 2:

_Please produce a copy of every document which supports any defenses asserted or that
will be asserted in your Answer to Plaintiff's Complaint. If the Defendant’s list is incomplete,
‘provide the ascents currently known and supplement your responses at a later date.

REQUEST FOR PRODUCTION NO: 3:

Any and all documents relating to claims made by Plaintiff in this action or which

otherwise relate to Plaintiff's. employment and termination with the Defendant including, but not

12
Filed 29-CI-O07140 W/2020 | _ David L. Nicholson. Jefferson Circuit Clerk

Package:000017 of 000020

Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)

Package : 000017 of 000020
Case 3:21-cv-00004-DJH Document1-1 Filed 01/04/21 Page 17 of 21 PagelD #: 22

Filed 20-CI-007140 12/11/2020 David L. Nicholson, Jefferson Circuit Clerk

limited to, diaries, notes, letters, E-mails, logs, recordings of any kind, photos, computer
generated information, voice mail and/or all other documents.
REQUEST FOR PRODUCTION NO. 4:

~ Any and all documents including, but not limited to, diaries, notes, letters, logs,
electronic mail, recordings and any transcripts thereof, sites: computer generated information
and/or all other documents, relating to or reflecting upon Plaintiff's sommmmonieations with any:
managers or employees of the Defendant, or any of its parent, sister, or subsidiary companies,
regarding any alleged unlawful, including opposition to unlawful conduct, wrongful, or tortious
conduct, including any underlying events, facts, or circumstances relating to the allegations
Plaintiff makes in the Complaint.

REQUEST FOR PRODUCTION NO. 5:

 

All documents which you expect or plan to use in the trial of the above-styled action,
either as independent evidence, for impeachment purposes, to refresh recollection or otherwise.
If the Defendant's list is incomplete; produce the documents currently known and supplement
your response at a later date.

‘REQUEST FOR PRODUCTION NO. 6:

Any and all letters, statements, notes, recordings, electronic communications, documents,
or other forms of communication between the Defendant snd former employees of the Defendant
concerning any of the underlying events, facts, or circumstances relating to Plaintiff's claims in
this action.

REQUEST FOR PRODUCTION NO. 7:

Any and all letters, notes, recordings, electronic cowinwnications, or documents

containing statements or oir communications from or with persons with knowledge of the

allegations, events, and claims relating to the claims or defenses raised in this action.

13

Filed 20-CI007140 MLL2020° David L. Nicholson, Jefferson Circnit Clerk

Package:000018 of 000020

Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)

Package : 000018 of 000020
Case 3:21-cv-00004-DJH Document 1-1 Filed 01/04/21 Page 18 of 21 PagelD # 23

Filed — 20-CT-07140 12/11/2020 David L. Nicholson, Jefferson Circuit Clerk

REQUEST FOR PRODUCTION NO. 8:
Produce the entire employment files of Plaintiff. Make the appropriate redactions to each
file as required by Federal, State and Local laws.

REQUEST FOR PRODUCTION NO. 9:

Produce all documents relating to claims of discrimination and or harassment against the
Defendant in the last five (5) years which occurred in Kentucky.

REQUEST FOR PRODUCTION NO. 10:

Produce for copying and inspection an identical “image” of Plaintiff's supervisor’s hard

drive of his or her office computer.

REQUEST FOR PRODUCTION NO. 11:
Produce for copying and inspection any and all of Defendant’s: employment handbooks,
policy manuals and training manuals relating to its operations in Kentucky.

REQUEST FOR PRODUCTION NO. 12:

| Produce for copying and inspection any and all of the Defendants: policies governing or
peering to discrimination, harassment or retaliation (of any sort) which are used in its
operations in ‘ented
REQUEST FOR PRODUCTION NO. 13:

Produce for copying and inspection any insurance policy that does or might provide
insurance coverage of any kind for any of the claims asserted by the Plaintiff in the Complaint.

REQUEST FOR PRODUCTION NO. 14: .

Provide all other exhibits, notes, memoranda, letters or other documents you will or may
use in support of your Defenses in this lawsuit, whether as evidence, base data or to refresh your

recollections or that of other actual or potential witnesses, which are not described in any of the

14
Filed 30-CL-007140 12/21/2020 David L. Nicholson, Jefferson Circuit Clerk

Package:000019 of 000020

Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)

Package : 000019 of 000020
Case 3:21-cv-00004-DJH Document1-1 Filed 01/04/21 Page 19 of 21 PagelD #: 24

Filed '20-C1-007140 12/11/2020 David L. Nicholson, Jefferson Circuit Clerk

categories of documents listed above. If your list is incomplete, produce the documents you are

currently aware of and supplement your response at a later date.

Respectfully submitted,

/s/ Kurt A. Scharfenberger

 

Kurt A. Scharfenberger, Esq
9000 Wessex Place, Suite 204
Louisville, Kentucky 40222

. Kurt@Scharfenberger-law.com
Counsel for the Plaintiff

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Plaintiff's First Set of |
Interrogatories and Request for Production of Documents Propounded to Defendant was served
via regular mail with the complaint upon the Defendant’s agent for service.

/s/ Kurt A. Scharfenberger

 

COUNSEL FOR PLAINTIFF

15
- Filed 20-CI-G07140 12/11/2020 David L. Nicholson. Jefferson Circuit Clerk

Package:000020 of 000020

Presiding Judge: HON, CHARLES L. CUNNINGHAM (630297)

Package : 000020 of 000020
Case 3:21-cv-00004-DJH Document1-1 Filed 01/04/21 Page 20 of 21 PagelD #: 25

‘A TU i]

David L. Nicholson, Jefferson Circuit Clerk
600 West Jefferson Street
Louisville, KY 40202-4731

CORPORATION SERVICE COMPANY
421 WEST MAIN STREET
FRANKFORT, KY 40601

KCOJ eFiling Cover Sheet

 

Case Number: 20-Cl-007140
Envelope Number: 3009385

Package Retrieval Number: 300938520737883@00000962722

" Service by: Certified Mail
Service Fee: $0.00
Postage Fee: $12.80

The attached documents were generated via the Kentucky Court of Justice eFiling system. For more
information on eFiling, go to http: /fcourts.ky.gov/efiling.

Page 1 of 1 Generated: 12/11/2020 10:09:06 AM

Package:000001 of 000020

Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)

Package : 000001 of 000020
Case 3:21-cv-00004-DJH Document1-1 Filed 01/04/21 Page 21 of 21 PagelD #: 26.

faa aed US. POSTAGE) PIrney Bowes

   
   

fe 2 40202 $-08.00°

he: QOOOSTIZ7EDEC 11. 2020

7025 2970 0002 2777 1044

 

ee oe a oy

——— SI
